                                          Case 3:20-cv-05481-JSC Document 17 Filed 11/16/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WELLS FARGO BANK NA,                             Case No. 20-cv-05481-JSC
                                                        Plaintiff,
                                   8
                                                                                          ORDER RE: MOTION FOR SERVICE
                                                 v.                                       BY PUBLICATION
                                   9

                                  10     MIKE KAY, et al.,                                Re: Dkt. No. 14
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Wells Fargo brings this interpleader action seeking to implead $25,000 with the Court

                                  14   which is current the subject of a dispute between Defendant Mike Kay and Defendant CRF Small

                                  15   Business Loan Company, LLC (“CRF”). The dispute arises from a wire transfer from CRF to Mr.

                                  16   Kay which CRF contends was the result of a fraud. Wells Fargo has served CRF and CRF has

                                  17   answered the complaint. (Dkt. Nos. 7, 9.) Wells Fargo has attempted to serve Mr. Kay, but it has

                                  18   been unable to locate him. Wells Fargo thus requests permission to serve Mr. Kay by publication.

                                  19   (Dkt. No. 14.) After carefully considering the motion, the Court concludes that oral argument is

                                  20   unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), and GRANTS the motion for service by publication.

                                  21                                           BACKGROUND

                                  22          This action involves a wire transfer sent by CRF to Mr. Kay’s Wells Fargo account.

                                  23   Because CRF now disputes the legality of the transfer, Wells Fargo filed the underlying impleader

                                  24   action. Wells Fargo attempted to serve Mr. Kay via the address he used when he opened his Wells

                                  25   Fargo account: 2212 High Street, Apt. E. Oakland, California. (Dkt. No. 14-1 at ¶¶ 3-4; Dkt. No.

                                  26   16 at ¶ 5, Exhibit A.) However, the process server found that the apartment was “visibly vacant.”

                                  27   (Dkt. No. 16, Exhibit A.)

                                  28          Wells Fargo retained First Legal Investigations to locate Mr. Kay. (Dkt. No. 16 at ¶ 2.)
                                           Case 3:20-cv-05481-JSC Document 17 Filed 11/16/20 Page 2 of 3




                                   1   First Legal searched several public record indexes and identified a second address for Mr. Kay:

                                   2   1729 15th Street, Apt. 5, Oakland CA. 94607. (Id. at ¶¶ 3-4.) When the process server attempted

                                   3   to locate the 1729 15th Street address, he discovered that there was no such address: 1729 15th

                                   4   Street does not exist. (Dkt. No. 16, Exhibit B.) First Legal attests that they have been unable to

                                   5   locate Mr. Kay and that they know of “no person, firm or entity, [who] knows, or is likely to

                                   6   know, the current residential or business whereabouts of [Mr. Kay].” (Dkt. No. 16 at ¶ 11.)

                                   7                                              DISCUSSION

                                   8          Federal Rule of Civil Procedure 4(e) authorizes service of process pursuant to the laws of

                                   9   the state in which the district court sits. California law allows for five basic methods of service: 1)

                                  10   personal delivery to the party, see Cal. Civ. Proc. Code § 415.10; 2) delivery to someone else at

                                  11   the party’s usual residence or place of business with mailing after (known as “substitute service”),

                                  12   see id. § 415.20; 3) service by mail with acknowledgment of receipt, see id. § 415.30; 4) service
Northern District of California
 United States District Court




                                  13   on persons outside the state by certified or registered mail with a return receipt requested, see id. §

                                  14   415.40; and 5) service by publication, see id. § 415.50. Here, Wells Fargo seeks leave to effectuate

                                  15   service under Section 415.50 which authorizes service by publication. Service by publication is

                                  16   permissible under California law if it appears that the party to be served cannot with “reasonable

                                  17   diligence be served in another manner specified in this article” and “[a] cause of action exists

                                  18   against the party upon whom service is to be made or he or she is necessary or proper party to the

                                  19   action.” Cal. Code Civ. Proc. § 415.50(a).

                                  20          Wells Fargo’s motion and the accompanying declarations establish that Wells Fargo has

                                  21   not been able to effectuate service through other means despite its reasonably diligent efforts. The

                                  22   Court therefore concludes that service by publication is proper.

                                  23                                              CONCLUSION

                                  24          For the reasons stated above, Wells Fargo’s motion for service by publication is

                                  25   GRANTED. (Dkt. No. 14.) Wells Fargo shall serve Mr. Kay by publication in accordance with

                                  26   Cal. Code Civ. Proc. § 415.50 in the East Bay Express once a week for four consecutive weeks.

                                  27   Upon completion of the fourth consecutive publication, service shall be deemed complete. Wells

                                  28   Fargo shall complete service by publication by February 16, 2020.
                                                                                          2
                                          Case 3:20-cv-05481-JSC Document 17 Filed 11/16/20 Page 3 of 3




                                   1         This Order disposes of Docket No. 14.

                                   2         IT IS SO ORDERED.

                                   3   Dated: November 16, 2020

                                   4

                                   5
                                                                                         JACQUELINE SCOTT CORLEY
                                   6                                                     United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     3
